UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6113


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HUBERT LEE WASHINGTON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00444-RBH-1; 4:14-cv-01654-RBH)


Submitted:   May 18, 2016                     Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hubert Lee Washington, Jr., Appellant Pro Se.   Robert Frank
Daley, Jr., Assistant United States Attorney, Arthur Bradley
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Hubert Lee Washington, Jr., appeals the district court’s

text order denying his motion for relief under Fed. R. Civ. P.

60(b)(4) filed in his underlying 28 U.S.C. § 2255 (2012) motion.

The   district       court   found       that        Washington        failed        to    show

entitlement to relief under Rule 60(b).                            To the extent that

Washington sought relief under § 2255, however, the district

court noted that it did not have jurisdiction to decide the

matter as the § 2255 action was successive and he failed to

obtain    authorization      from       this       court     to    file   a     successive

action.

      We have reviewed the record and conclude that Washington’s

motion was not a true Rule 60(b) motion, but was, in substance,

a successive § 2255 motion.                See United States v. McRae, 793

F.3d 392, 399-400 (4th Cir. 2015); see also Gonzalez v. Crosby,

545 U.S. 524, 531-32 (2005) (explaining how to differentiate a

true Rule 60(b) motion from an unauthorized successive habeas

motion).     In the absence of prefiling authorization from this

court,     the   district       court          lacked        jurisdiction         to        hear

Washington’s     successive         §     2255        motion.           See     28        U.S.C.

§ 2244(b)(3)     (2012).       Additionally,            we    construe         Washington’s

notice of appeal and informal brief as an application to file a

second or successive § 2255 motion.                   United States v. Winestock,

340   F.3d    200,    208    (4th       Cir.       2003).         In   order    to        obtain

                                               2
authorization to file a successive § 2255 motion, a prisoner

must assert claims based on either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or (2) a new
      rule of constitutional law, made retroactive to cases
      on collateral review by the Supreme Court, that was
      previously unavailable.

28 U.S.C. § 2255(h).       Washington’s claims do not satisfy either

of these criteria.       Therefore, we deny authorization to file a

successive § 2255 motion and affirm the district court’s order.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     3